United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-3856
                         ___________________________

                                   Kyle A. Roberts

                              lllllllllllllllllllll Appellant

                                            v.

  George A. Lombardi; Corizon, Inc.; Ricky Jones; Robert Graham; Dr. Gregory
          Pronoud; Stephanie Novak; Michael Hakala; Jeffrey Norman

                              lllllllllllllllllllll Appellees
                                     ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                              Submitted: May 28, 2013
                                Filed: June 11, 2013
                                   [Unpublished]
                                   ____________

Before SMITH, ARNOLD, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.

       Missouri inmate Kyle Roberts appeals the district court’s pre-service dismissal
of his pro se 42 U.S.C. § 1983 complaint, which named numerous Department of
Corrections (DOC) officials, employees, and contractors in their official and
individual capacities. His claims arose from the care he received following an
incident at the Southeast Correctional Center where, in August 2010, another inmate
broke his jaw in three places. The gist of Mr. Roberts’s many, difficult-to-decipher
filings is that, although he was treated immediately after the incident, his jaw healed
out of alignment, disfiguring him and causing pain, and prison and medical staff
members have since refused to provide him treatment for this condition.

       Upon careful review of the lengthy record, we conclude that the district court
correctly determined that Mr. Roberts’s complaint failed to state a claim for damages
under section 1983, because he did not describe specific conduct by any defendant
that denied him necessary treatment. See Moore v. Sims, 200 F.3d 1170, 1171 (8th
Cir. 2000) (per curiam) (standard of review); Martin v. Sargent, 780 F.2d 1334, 1338
(8th Cir. 1985) (claim not cognizable under § 1983 because plaintiff did not allege
defendant was personally involved in or had direct responsibility for incidents that
injured him); Moore v. Duffy, 255 F.3d 543, 545 (8th Cir. 2001) (mere negligence
does not support Eighth Amendment violation). The court also correctly determined
that Mr. Roberts’s respondeat superior, failure-to-protect, failure-to-train, and failure-
to-follow-policy claims failed. See Lenz v. Wade, 490 F.3d 991, 995 (8th Cir. 2007)
(elements of failure-to-protect claim); Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir.
2001) (elements of failure-to-train claim); Gardner v. Howard, 109 F.3d 427, 430 (8th
Cir. 1997) (no § 1983 liability for prison policy violation); Boyd v. Knox, 47 F.3d
966, 968 (8th Cir. 1995) (respondeat superior theory unavailable under § 1983). It is
also true that Mr. Roberts cannot pursue damages claims against state employees in
their official capacities. See Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 &
n.10 (1989) (state officials acting in official capacity are not persons under § 1983
when sued for damages).

        Mr. Roberts repeatedly requested injunctive relief, however, and we believe his
complaint should have been liberally construed as seeking prospective injunctive
relief from the defendants in their official capacities. See Monroe v. Ark. State. Univ.,
495 F.3d 591, 594 (8th Cir. 2007) (state officials may be sued in their official

                                           -2-
capacities for prospective injunctive relief). We also conclude that his allegations
were sufficient to state a deliberate-indifference claim, because he said his condition
causes pain and interferes with his eating and sleeping; that at least one doctor
recommended treatment; and that he was told that treatment of his condition would
be expensive, suggesting that it would be denied for this reason. See Wise v. Lappin,
674 F.3d 939, 941 (8th Cir. 2012) (per curiam) (broken jaw constituted objectively
serious medical need; reversing grant of summary judgment where defendant knew
inmate was supposed to have been referred to oral surgeon and had conversed with
inmate about dental issues and pain, and jaw deformity was obvious, but defendant
did not refer inmate to oral surgeon until two months later); Smith v. Jenkins,
919 F.2d 90, 93 (8th Cir. 1990) (choice of easier and less efficacious course of
treatment can constitute deliberate indifference); cf. Chance v. Armstrong, 143 F.3d
698, 703-04 (2d Cir. 1998) (action improperly dismissed for failure to state claim
where inmate alleged dentists recommended extraction not based on their medical
views, but because of monetary incentives). In 2012, Roberts was transferred to the
South Central Correctional Center. Thus, his claims for injunctive relief are moot as
to all defendants except for DOC Director George Lombardi. See Randolph v.
Rodgers, 253 F.3d 342, 345-46 (8th Cir. 2001) (since defendant-prison officials were
employed in different facility than that to which inmate was transferred, inmate’s
claims for prospective injunctive relief were “of no consequence” and thus moot;
action could proceed against official with authority over entire DOC because
injunction would have effect no matter where in DOC inmate seeking injunction was
incarcerated).

        Accordingly, we grant Mr. Roberts in forma pauperis status, we reverse and
remand as to his claims for injunctive relief against DOC Director Lombardi in his
official capacity only, and we affirm as to all other claims and defendants. We note
that, in his complaint, Mr. Roberts indicated that he is “paranoid [schizophrenic] and
cannot make decisions [him]self,” and that despite multiple opportunities to amend



                                         -3-
his complaint, he had difficulty making his allegations coherent. Accordingly, we
direct the district court, on remand, to appoint counsel for Roberts.
                         ______________________________




                                       -4-